MEMORANDUM*
1. The district court improperly granted the motion to dismiss for failure to state *467a claim. See Fed. R. Civ. Proc. 12(b)(6). To state a claim under 18 U.S.C. § 1964(c) (2000), a complaint must allege injury to a plaintiffs “business or property.” Appellants pleaded “loss and injury to their personal property,” “loss of money,” and “loss of other cognizable ‘property’ interests.” Third Am. Compl. for Damages 11201. Appellants have adequately alleged their injury on the face of the complaint. See Nat’l Org. for Women, Inc. v. Scheidler, 510 U.S. 249, 256, 114 S.Ct. 798, 127 L.Ed.2d 99 (1994).
2. As alternate grounds for affirmance, appellees urge, as they did below, that appellants’ claim is time-barred. However, we cannot affirm on such grounds at this stage of the pleadings. See Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1207 (9th Cir.1995) (“[A] complaint cannot be dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts that would establish the timeliness of the claim.”).
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.